Per Curiam.

“Due to the extraordinary nature of the relief requested, the existence of an adequate legal remedy by the regular appellate process, and the fact that it has not been shown, at this point, that the respondent judge has no jurisdiction of the subject matter of the cause which relator seeks to prohibit,” State, ex rel. Dayton Power & Light Co., v. Riley (1978), 53 Ohio St. 2d 168, the writ of prohibition is denied.

Writ denied.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney and Locher, JJ., concur.
Herbert, J., concurs in the judgment.
Holmes, J., not participating.